DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al (U.S. PGPub No. 2012/0062527).
Regarding claim 7, Cheong et al (U.S. PGPub No. 2012/0062527) teaches a liquid crystal module (Figs 1 and 2), comprising: a first liquid crystal display panel (100) including an alignment film (113); a second liquid crystal display panel (200) disposed behind the first liquid crystal display panel and including an alignment film (213); a backlight (60) disposed behind the second liquid crystal display panel (para 0011 lines 5-7; para 0046); and a driving circuit (42) capable of driving only the second liquid crystal display panel (200) out of the first liquid crystal display panel and the second liquid crystal display panel, wherein, when eliminating an electric .
 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method of setting a common electrode voltage of a liquid crystal display panel in a liquid crystal module, the liquid crystal module including: the liquid crystal display panel including an alignment film; and a backlight disposed behind the liquid crystal display panel, the method comprising: eliminating an electric charge of the alignment film by turning on the backlight without driving the liquid crystal display panel to emit light of the backlight onto the liquid crystal display panel; and setting the common electrode voltage of the liquid crystal display panel by adjusting the common electrode voltage, after the eliminating of the electric charge. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Cheong et al (U.S. PGPub No. 2012/0062527) teaches a common electrode voltage (Fig 2, 112) of a liquid crystal display panel (100) in a liquid crystal module, the liquid crystal module including: the liquid crystal display panel (100) including an alignment film (113); and a backlight (Fig 1, 60) disposed behind the liquid crystal display panel (para 0011 lines 5-7; para 00046).
However, Cheong et al, does not teach or suggest, the specific limitations of “a method comprising: of eliminating an electric charge of the alignment film by turning on the backlight without driving the liquid crystal display panel to emit light of the backlight onto the liquid crystal display panel; and setting the common electrode voltage of the liquid crystal display panel by 
Claims 2-6 are also allowable for depending on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                        

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
3/12/2022